McCay, Judge.
To have given the charge asked for would have been assuming that this money was loaned to one of the firm, of which there was no evidence. The party collecting the money testified that, having it in hand, as the agent of Riley, he loaned it to the firm, and there are two witnesses who testify that this money was used by the firm, knowing it was Riley’s money. Indeed, all parties admit that this was Riley’s money, and that it went to the use of the firm. Parties are bound to take notice of the ownership of property, if they are informed of the truth, and it is admitted here that, when the fact came to their knowledge that this was Riley’s money, all these parties ratified and approved of the appropriation of it to the use of the firm.
The testimony of William Bronson is, that this money was placed to the credit of the firm, not to his individual credit. Had it been an advance of his own, it must have gone on the books in that way. These books were open to inspection, and it is clear that all parties knew the exact truth of the case. We see, therefore, no error in the Judge’s charge, nor in finding of the jury.
Judgment affirmed.